Title: From John Adams to James Lovell, 19 December 1778
From: Adams, John
To: Lovell, James


     
      Dear Sir
      Passy Decr 19 1778
     
     It is unhappy that So many People in America, should perswade themselves that the Ennemy intend to evacuate New York and Rhode Island. This opinion cannot fail to damp their Ardour, and Slacken their Nerves. But you may depend upon it, they mean no such Thing. On the Contrary it is their unalterable Resolution, to maintain the Possession of both, as long as they can. Indeed either without the other would be in a manner useless to them. Without Rhode Island, their Fleet could not remain in the United States, during the Winter—Without New York and the Resources of Provisions from Long Island, Staten Island, and frequent Excursions into the Jerseys, for Depredation, they could not well subsist their Army. It is therefore certain that they will keep both, untill you destroy or captivate them all.
     They have it now in Contemplation to fortify New York at a vast Expence and if they do this, they will oblige you to keep a great Army constantly up, Winter and summer at an infinite Expence, without being able to prevent them from making frequent Inroads upon you by Surprise, pillaging, burning and laying Waste.
     There have been great Debates in the two Houses of Parliament, concerning the Manifesto of the Commissioners, and the Minorities appear to have a just Sense of its horrid Nature, but it has been Sanctifyed by triumphant Majorities in both, and it is past a doubt, that the Cabinet intend to execute it as far as they shall be able. Burn the sea coast and massacre upon the Frontiers, is now the Cry. This will harrass, distress, exhaust, and at length divide, and then Will conquer for think of it as you will the Hope of Conquest is not yet given up.
     
     Ministers, Ambassadors, Generals, Admirals are all together by the Ears, in England, accusing, reproaching, and threatning each other. No allies their Fleet rotten, Army small, Funds low, gloomy, desponding Stupid, yet all together dont discourage Administration.
     There has been no Engagement between the two Fleets, since the first, and I fancy there will not be another, very Soon. The attention of both Nations turns towards the Islands in the West Indies.
     You have all the Intelligence from Holland, from the Same Hand which sends it here. There is a monarchical, and a Republican Party there, from which division, as their Constitution requires Unanimity We are Safe from their taking Part against Us, but I fear We may infer from it too that they will not take a Part in our favour. Spain is as enigmetical as ever. We are impatiently waiting for Advice of your Determination upon foreign affairs, according to the Bruits propagated here, I expect to be recalled. Wherever I may be, I shall be your Friend.
    